DETAILED ACTION
This office action is in response to the communication received on May 13, 2022 concerning application No. 15/765,610 filed on April 3, 2018.
	Claims 1, 4, 6, 8-12, 16-18, 20, 21, and 23-25 are currently pending.

	Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/13/2022 has been entered.
 
Response to Arguments
Applicant's arguments filed 05/13/2022 regarding the 35 USC 103 rejection have been fully considered but they are not persuasive. In response to the applicant’s arguments that the prior art fails to teach “responsive to which the freeform annotation is automatically propagated to at least one other ultrasound image that includes the specific anatomy”, examiner respectfully disagrees. As set forth in the previous office action Caspi clearly teaches the annotation is a freeform annotation “[0021], [0040], [0053]-[0055] discloses that the operator is able to mark/draw upon the ultrasound image which results in a trace or line to displayed on the image. Drawing is considered to be a type of freeform annotation”. Kumar is then applied to teach the deficiencies of Caspi in that the annotation is automatically propagated to at least one other ultrasound image that includes the specific anatomy, [0031] and [0100]-[0101] of Kumar disclose that anatomical landmarks identified and labeled in pre-operative images (the current image being annotated) are then identified in the intra-operative (live – additional images/views of the anatomy) images using the same label used in the pre-operative image, the label is considered the annotation. [0032] goes on to further disclose that the labeling is automated. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the automatic propagation of the annotation to at least one other ultrasound image of Kumar to the freeform annotation of Caspi in order to obtain the predictable results of reducing the time it takes for the operator to consistently identify the same anatomy in each ultrasound image. 
In regard to applicants argument that that prior art fails to disclose “associating the freeform annotation with the specific anatomy according to the second user input”, examiner respectfully disagrees. [0020] and [0035] of Caspi clearly teaches the system is configured to receive multiple inputs from the user. Kumar further teaches it is well known in the art for the user provide an input in order to associate an annotation with specific anatomy, [0024]-[0025] and [0100] of Kumar disclose the anatomical structures within the planning image are manually identified and uniquely labeled. By manually identifying and labeling the anatomical structures the system must receive an input from the user associating the label (annotation) with the anatomy. therefore the combination of Caspi and Kumar clearly teaches, “associating the freeform annotation with the specific anatomy according to the second user input”.
For at least the above reasons the 35 USC 103 rejection of claims 1, 4, 6, 8-12, 16-18, 20, and 21 stand. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 4, 8-11, 18 and 25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “a freeform annotation of the displayed ultrasound image” in lines 5-6 which is considered indefinite. it is not clear to the examiner whether the annotation is an annotation of the displayed image or an annotation that is too be displayed on the displayed image. For the purpose of examination and this office action it is interpreted that the received annotation is one that is too be displayed on the displayed ultrasound image.
Claim 1 recites the limitation, “the processor is configured to track the specific anatomy in the at least one other ultrasound image for propagating the freeform annotation thereto” in lines 20-21 which is considered indefinite. it is not clear to the examiner how the memory is configured to be in control of the processor as this limitation as it is currently written is a part of the memory indentation. Additionally it is not clear whether the memory or processor tracks the specific anatomy as both are under the memory indentation. For the purpose of examination and this office action it is interpreted that the received the tracking is performed by the processor.
Claim 10 recites the limitation "the graphic processor" in line 2.  There is insufficient antecedent basis for this limitation in the claim. The claims do not previously recite the system comprises a graphics processor.
Claim 18 recites the limitation “exporting using electromagnetic tracking” in line 2 which is considered indefinite. it is not clear to the examiner how or what the electromagnetic tracking system is exporting as no data is being transferred from one system to another. 
Claims dependent upon the rejected claims above, but not directly addressed, are also rejected because they inherit the indefiniteness of the claim(s) they respectively depend upon.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 12, 16, 20, and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Caspi (US 20140189560) in view of Kumar et al. (US 20140073907, hereinafter Kumar) and Korenblum et al. (“Managing Biomedical Image Metadata for Search and Retrieval of Similar Images”, hereinafter Korenblum).


Regarding claim 1, Caspi teaches an ultrasound imaging system (fig. 1 and [0019] “the imaging system 108 is an ultrasound imaging system”) comprising:
an ultrasound probe (118 in fig. 1, [0025]) configured to acquire an ultrasound image ([0033] discloses the probe acquires images of an ROI);
a graphical user interface comprising (user interface 104 in fig. 1) a touch screen configured to control the ultrasound probe ([0021] discloses that the operator has the ability to control the diagnostic system 100 and the components thereof using the user interface 104 which is a touch screen and because the probe 118 is a component thereof the touch screen is configured to control the ultrasound probe), wherein the touch screen is further configured to display the ultrasound image acquired by the ultrasound probe ([0021], [0046], step 204 of fig. 2 discloses the touch screen displays the medical image which in this case is an ultrasound image) and receive first user input comprising a freeform annotation of the displayed ultrasound image ([0021], [0040], [0053]-[0055] discloses that the operator is able to mark/draw upon the ultrasound image which results in a trace or line to displayed on the image. Drawing is considered to be a type of freeform annotation), wherein the graphical user interface is further configured to enable the user to provide second user input ([0035] “the user interface 104 that is configured to receive inputs from the operator” and [0020] “receive inputs from the operator”);
at least one processor ([0020], the processors included in computing system 102) configured to receive the annotation input from the touch screen and generate a graphic overlay corresponding to the annotation input ([0040] the marking module 124 is in control of marking the medical image based on the input from the operator. The marking/drawing the is displayed over the medical image is considered to be a graphic overlay), wherein the graphic overlay preserves the freeform annotation as input via the touch screen ([0040] discloses the marking/drawing includes a trace which is considered to be a freeform annotation inputted by the operator. Additionally, 330 in fig. 5 shows an example of the trace being graphically overlaid on the ultrasound image); and
a memory (storage system 128 in fig. 1) configured to store the ultrasound image, the freeform annotation, and metadata associated with the freeform annotation ([0074] discloses that the modified medical images that include tracings are stored in the storage system 128 which means the ultrasound image and freeform annotation are stored. [0074] goes on to further explain that the medical image and its tracings can be retrieved at a later date and in order for the tracings to remain in the same spot the metadata associated with the tracing must also be stored).
Caspi does not specifically teach the second user input associates the freeform annotation with a specific anatomy, responsive to which the freeform annotation is automatically propagated to at least one other ultrasound image that includes the specific anatomy, the metadata indicates the specific anatomy with which the freeform annotation is associated and wherein the processor is configured to track the specific anatomy in the at least one other ultrasound image for propagating the freeform annotation thereto.
However,
Kumar in a similar field of endeavor teaches the user provides an input to associate the annotation with a specific anatomy ([0024]-[0025] and [0100] disclose the anatomical structures within the planning image are manually identified and uniquely labeled. By manually identifying and labeling the anatomical structures the system must receive an input from the user associating the label (annotation) with the anatomy), responsive to which the annotation is automatically propagated to at least one other ultrasound image that includes the specific anatomy ([0031] and [0100]-[0101] disclose that anatomical landmarks identified and labeled in pre-operative images (the current image being annotated) are then identified in the intra-operative (live – additional images/views of the anatomy) images using the same label used in the pre-operative image. [0032] goes on to further disclose that the labeling is automated), and wherein the processor ([0041] discloses the system comprises at least one processor) is configured to track the specific anatomy in the at least one other ultrasound image for propagating the annotation thereto ([0031] and [0100]-[0101] disclose the labels are identified in the intra-operative image using the same labels as the pre-operative image. By using the same labels in both images to identify the anatomical structures the system is tracking the movement of the structures within the images). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the ultrasound imaging system disclosed by Caspi to have the user provide an input to associate the annotation with a specific anatomy, responsive to which the freeform annotation is automatically propagated to at least one other ultrasound image that includes the specific anatomy and wherein the processor is configured to track the specific anatomy in the at least one other ultrasound image for propagating the freeform annotation thereto. The motivation to apply the known technique of having the user provide an input to associate the annotation with a specific anatomy, responsive to which the freeform annotation is automatically propagated to at least one other ultrasound image that includes the specific anatomy and wherein the processor is configured to track the specific anatomy in the at least one other ultrasound image for propagating the freeform annotation thereto of Kumar to the system of Caspi would be to allow for the predictable results of reducing the time it takes for the operator to consistently identify the same anatomy in each ultrasound image.
Caspi in view of Kumar does not specifically teach the metadata indicates the specific anatomy with which the freeform annotation is associated.
However,
Korenblum in a similar field of endeavor teaches storing metadata that indicates the specific anatomy with which the annotation is associated (pg. 739, purpose subsection, para. 1, “‘image metadata’ refers to…anatomy…and annotations created by the radiologists” and pg. 741, image search subsection, para. 2 discloses “storing image metadata in a relational database”. Pg. 742, data summary view subsection discloses the detailed table in fig. 2 includes descriptions of the type of annotation made and fig. 2 shows that information includes the “anatomic entities” included in the annotations. Figs. 3 and 4 also show that the search results include a location of the annotation shown by the outlined border. Therefore the stored metadata includes the anatomy associated with the annotation).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the ultrasound imaging system disclosed by Caspi in view of Kumar to have the metadata indicate the specific anatomy with which the freeform annotation is associated. The motivation to make this modification is in order for specific images containing a specific annotated anatomy to be retrieved using a search function, as recognized by Korenblum (pg. 739, purpose subsection, para. 1).

Regarding claim 12, Caspi teaches a method of annotating an ultrasound image associated with a patient (Abstract), the method comprising:
acquiring a live ultrasound image with an ultrasound imaging system ([0034] discloses the ultrasound information is processed in real-time while the echo signals are being received meaning the images are obtained live and “the imaging system 108” represents the ultrasound imaging system),
displaying the live ultrasound image on a touch screen of the ultrasound imaging system ([0021], [0046], step 204 of fig. 2 discloses the touch screen displays the medical image which in this case is an ultrasound image and fig. 1 and [0019] “the imaging system 108 is an ultrasound imaging system”), wherein the touch screen is further configured to display graphical icons for controlling acquisition of the ultrasound image by the ultrasound imaging system ([0021] discloses that the operator has the ability to control the diagnostic system 100 and the components thereof using the user interface 104 which is a touch screen and because the probe 118 is a component thereof the touch screen is configured to control the acquisition of ultrasound images by the probe. Figs. 3-8 show that the touch screen displays icons that are used by the operator);
receiving first user input from the touch screen, wherein the first user input comprises a freeform annotation associated with the ultrasound image ([0021], [0040], [0053]-[0055] discloses that the operator is able to mark/draw upon the ultrasound image using the touch screen which results in a trace or line to displayed on the image. Drawing is considered to be a type of freeform annotation);
generating, by a graphics processor of the ultrasound imaging system ([0020], the processors included in computing system 102), a graphic overlay corresponding to the first user input ([0040] the marking module 124 is in control of marking the medical image based on the input from the operator. The marking/drawing the is displayed over the medical image is considered to be a graphic overlay), wherein the graphic overlay preserves the freeform annotation as input via the touch screen ([0040] discloses the marking/drawing includes a trace which is considered to be a freeform annotation inputted by the operator. Additionally, 330 in fig. 5 shows an example of the trace being graphically overlaid on the ultrasound image); 
receiving a second user input ([0035] “the user interface 104 that is configured to receive inputs from the operator” and [0020] “receive inputs from the operator”, meaning more than one input is received),
storing the freeform annotation with the ultrasound image ([0074]), wherein said storing includes storing, additionally to the freeform annotation and the ultrasound image, metadata associated with the freeform annotation and storing the metadata associated with the freeform annotation ([0074] discloses that the modified medical images that include tracings are stored in the storage system 128 which means the ultrasound image and freeform annotation are stored. [0074] goes on to further explain that the medical image and its tracings can be retrieved at a later date and in order for the tracings to remain in the same spot the metadata associated with the tracing must also be stored).
Caspi does not specifically teach the second user inputs indicates specific anatomy in the live ultrasound image with which the freeform annotation is to be associated; associate the freeform annotation with the specific anatomy according to the second user input, wherein the metadata associated with the freeform annotation indicates the specific anatomy with which the freeform annotation is associated; and propagating the freeform annotation to at least one other ultrasound image including the specific anatomy.
However,
Kumar in a similar field of endeavor teaches the user provides an input that indicates specific anatomy in the image with which the annotation is associated with ([0024]-[0025] and [0100] disclose the anatomical structures within the planning image are manually identified and uniquely labeled. By manually identifying and labeling the anatomical structures the system must receive an input from the user associating the label (annotation) with the anatomy) and propagating the annotation to at least one other ultrasound image including the specific anatomy ([0031] and [0100]-[0101] disclose that anatomical landmarks identified and labeled in pre-operative images (the current image being annotated) and are then identified in the intra-operative (live – additional images/views of the anatomy) images using the same label used in the pre-operative image. [0032] goes on to further disclose that the labeling is automated).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method disclosed by Caspi to have the user provide an input that indicates specific anatomy in the image with which the annotation is associated with and propagating the annotation to at least one other ultrasound image including the specific anatomy. The motivation to apply the known technique of having the user provide an input that indicates specific anatomy in the image with which the annotation is associated with and propagating the annotation to at least one other ultrasound image including the specific anatomy of Kumar to the method of Caspi would be to allow for the predictable results of reducing the time it takes for the operator to consistently identify the same anatomy in each ultrasound image.
Caspi in view of Kumar does not specifically teach the metadata associated with the freeform annotation indicates the specific anatomy with which the freeform annotation is associated.
However,
Korenblum in a similar field of endeavor teaches storing metadata that indicates the specific anatomy with which the annotation is associated (pg. 739, purpose subsection, para. 1, “‘image metadata’ refers to…anatomy…and annotations created by the radiologists” and pg. 741, image search subsection, para. 2 discloses “storing image metadata in a relational database”. Pg. 742, data summary view subsection discloses the detailed table in fig. 2 includes descriptions of the type of annotation made and fig. 2 shows that information includes the “anatomic entities” included in the annotations. Figs. 3 and 4 also show that the search results include a location of the annotation shown by the outlined border. Therefore the stored metadata includes the anatomy associated with the annotation).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method disclosed by Caspi in view of Kumar to have the metadata indicate the specific anatomy with which the freeform annotation is associated. The motivation to make this modification is in order for specific images containing a specific annotated anatomy to be retrieved using a search function, as recognized by Korenblum (pg. 739, purpose subsection, para. 1).
Regarding claim 16, Caspi in view of Kumar and Korenblum teaches the method of claim 12, as set forth above. Kumar further teaches the at least one other ultrasound image comprises subsequent frames of the live ultrasound image ([0031] discloses the intra-operative image in which the anatomical structures are further labeled is a live image. Specifically intra-operative images are labeled meaning more than one live frame is obtained), the method further comprising tracking the specific anatomy in the subsequent frames of the live ultrasound image as a location of the specific anatomy changes in the live ultrasound image for maintaining the associating between the annotation and the specific anatomy ([0031] and [0100]-[0101] disclose the labels are identified in the intra-operative image using the same labels as the pre-operative image. By using the same labels in both images to identify the anatomical structures the system is tracking the movement of the structures within the images). As set forth above Caspi teaches the annotation is a freeform annotation. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method disclosed by Caspi in view of Kumar and Korenblum to have the method further comprise tracking the specific anatomy in the subsequent frames of the live ultrasound image as a location of the specific anatomy changes in the live ultrasound image for maintaining the associating between the annotation and the specific anatomy. The motivation to apply the known technique of having the method further comprise tracking the specific anatomy in the subsequent frames of the live ultrasound image as a location of the specific anatomy changes in the live ultrasound image for maintaining the associating between the annotation and the specific anatomy of Kumar to the method of Caspi in view of Kumar and Korenblum would be to allow for the predictable results of reducing the time it takes for the operator to consistently identify the same anatomy in each ultrasound image.
Regarding claim 20, Caspi in view of Kumar and Korenblum teaches the method of claim 12, as set forth above. Caspi further teaches entering an annotation mode responsive to an input received from the touch screen ([0049] discloses the operator presses buttons on the touch screen to transition between workflows one of which is an annotation mode (trace)).
Regarding claim 25, Caspi in view of Kumar and Korenblum teaches the method of claim 1, as set forth above. Kumar further teaches the ultrasound image is a temporally preceding frame of a live image and the at least one other ultrasound image comprises one or more subsequent frames of the live image ([0031] and [0100]-[0101] disclose that anatomical landmarks identified and labeled in pre-operative images (the current image being annotated) and are then identified in the intra-operative (live – additional images/views of the anatomy) images using the same label used in the pre-operative image. [0050] further discloses the pre-operative and intra-operative images are acquired using the same imaging modality, which is an ultrasound imaging system).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system disclosed by Caspi in view of Kumar and Korenblum to have the ultrasound image is a temporally preceding frame of a live image and the at least one other ultrasound image comprises one or more subsequent frames of the live image. The motivation to apply the known technique of having the ultrasound image be a temporally preceding frame of a live image and the at least one other ultrasound image comprises one or more subsequent frames of the live image of Kumar to the system of Caspi in view of Kumar and Korenblum would be to allow for the predictable results of annotating an image that was already received prior to the procedure, thereby speeding up the procedure.

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Caspi in view of Kumar and Korenblum as applied to claim 1 above, and further in view of Branson et al. (US 5,740,801, as cited in the applicant’s 04/03/2018 IDS, hereinafter Branson).
Regarding claim 4, Caspi in view of Kumar and Korenblum teaches the system of claim 1, as set forth above. 
Caspi in view of Kumar and Korenblum does not specifically teach the metadata includes at least one of a Digital Imaging and Communication in Medicine (DICOM), meta tag, or a type of annotation.
However, 
Branson, in the same field of endeavor teaches the metadata includes at least one of a Digital Imaging and Communication in Medicine (DICOM) meta tag, or a type of annotation (col. 14, lines 10-17 “tag” identifies that the image file being displayed is zoomed).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system disclosed by Caspi in view of Kumar and Korenblum to have the metadata include a meta tag. The motivation would be in order to communicate to the user information about the image, as recognized by Branson (col. 14, lines 10-17).
Claims 6 and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Caspi in view of Kumar and Korenblum as applied to claim 1 above, and further in view of Baumgart (US 2008/0139896, as cited in the applicant’s 04/03/2018 IDS).
Regarding claim 6, Caspi in view of Kumar and Korenblum teaches the system of claim 1, as set forth above. 
Caspi in view of Kumar and Korenblum does not specifically teach a second display configured to display the ultrasound image with the freeform annotation while the touch screen is displaying the ultrasound image with the freeform annotation.
However,
Baumgart, in the same field of endeavor teaches a second display (main display 20) configured to display the image with the annotation while the touch screen (100 which is located within the control console 30) is displaying the image with the annotation ([0007], “the system is also configured such that the touch-screen display enables dragging and dropping at least one graphical annotation tool displayed on the main display from the further main display to the anatomical image concurrently displayed on the touch-screen display by touching the at least one graphical annotation tool displayed on the touch-screen display” and [0032], [0034] teaches that the annotated circle 62 which is displayed on touch screen 100 is concurrently displayed on the main display 20).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system disclosed Caspi in view of Kumar and Korenblum to have a second display be configured to display the ultrasound image with the freeform annotation while the touch screen is displaying the ultrasound image with the freeform annotation. The motivation to apply the known technique of having the system comprise a second display that is configured to display the ultrasound image with the annotation while the touch screen is displaying the ultrasound image with the annotation of Baumgart to the system of Caspi in view of Kumar and Korenblum would be to allow for the predictable results of having the clinician be able to view the image and annotation clearly while in various positions around the patient during a procedure. 
Regarding claim 23, Caspi in view of Kumar and Korenblum teaches the method of claim 12, as set forth above. Kumar further teaches the second image is a live image ([0031] and [0100]-[0101] disclose that anatomical landmarks/structures are identified in the intra-operative (live – additional images/views of the anatomy) images). Caspi in view of Kumar and Korenblum do not specifically teach the at least one other ultrasound image is displayed on a second display communicatively couple to the ultrasound imaging system during the acquisition of the live image.
However,
Baumgart in a similar field of endeavor teaches displaying the at least one other image on a second image display communicatively couples to the imaging system during acquisition of the image ([0034], “image 22E, displayed on the main image display 20 is concurrently or simultaneously displayed on the touch-screen display 100”. [0023] discloses the system contains a network 36 that connects displays 20 and 100. [0021] discloses the system is configured to acquire x-ray images).
 It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method disclosed Caspi in view of Kumar and Korenblum to display the at least one other image on a second image display communicatively couples to the imaging system during acquisition of the image. The motivation to apply the known technique of displaying the at least one other image on a second image display communicatively couples to the imaging system during acquisition of the image of Baumgart to the method of Caspi in view of Kumar and Korenblum would be to allow for the predictable results of having the clinician be able to view the image and annotation clearly while in various positions around the patient during a procedure. 
Claims 8 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Caspi in view of Kumar and Korenblum as applied to claims 1 and 16 above, and further in view Wallace et al. (US 2013/0072787, hereinafter Wallace).
Regarding claim 8, Caspi in view of Kumar and Korenblum teaches the system of claim 1, as set forth above.
Caspi in view of Kumar and Korenblum does not specifically teach an electromagnetic tracking system configured to calculate positions of the specific anatomy in the ultrasound image and provide the positions to the at least one processor for tracking the specific anatomy and maintaining association between the freeform annotation and the specific anatomy.
However, 
Wallace, also in the field of image annotation, teaches an electromagnetic tracking system (fig. 1, [0081], electromagnetic transmitter 2 and the electromagnetic coil) configured to calculate positions of the specific anatomy in the ultrasound image ([0081], “the position of the medical device within the patient 5 is provided by an electromagnetic coil sensor located on the distal elongated section of the medical device 1. The position of the sensor is derived through an electromagnetic transmitter 2”, the specific anatomy is represented by the region of the patient where the device is located, seen in fig. 4 and [0084]), and provide the positions to the at least one processor ([0082], “fig. 2 shows the flow of sensor position data from the sensor buffer 9 to the system processor 10”) for tracking the specific anatomy and maintaining association between the annotation and the specific anatomy ([0082], “the position sensor data is used by the processor to place an icon of the medical device in the three-dimensional patient anatomy image for display through the system display 11” the icon represents the annotation).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system disclosed by Caspi in view of Kumar and Korenblum to have an electromagnetic tracking system configured to calculate positions of the specific anatomy in the ultrasound image and provide the positions to the at least one processor for tracking the specific anatomy and maintaining association between the freeform annotation and the specific anatomy. The motivation to apply the known technique of having an electromagnetic tracking system configured to calculate positions of the specific anatomy in the ultrasound image and provide the positions to the at least one processor for tracking the specific anatomy and maintaining association between the freeform annotation and the specific anatomy of Wallace to the system of Caspi in view of Kumar and Korenblum would be to allow for the predictable results of reducing the time it takes for the operator to consistently identify the same anatomy in each ultrasound image.
Regarding claim 18, Caspi in view of Kumar and Korenblum teaches the method of claim 16, as set forth above. Caspi in view of Kumar and Korenblum do not specifically teach the tracking comprises exporting using electromagnetic tracking to determine a change in the location of the specific anatomy in subsequent frames of the live ultrasound image. 
However,
Wallace in a similar field of endeavor teaches the tracking comprises exporting using electromagnetic tracking to determine a change in the location of the specific anatomy in subsequent frames of the live ultrasound image ([0081], “the position of the medical device within the patient 5 is provided by an electromagnetic coil sensor located on the distal elongated section of the medical device 1. The position of the sensor is derived through an electromagnetic transmitter 2”, the specific anatomy is represented by the region of the patient where the device is located, seen in fig. 4 and [0084]. [0042] discloses the image is obtained from a live imaging source meaning the image is a live image).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method disclosed by Caspi in view of Kumar and Korenblum to have the tracking comprise exporting using electromagnetic tracking to determine a change in the location of the specific anatomy in subsequent frames of the live ultrasound image. The motivation to apply the known technique of having the tracking comprise exporting using electromagnetic tracking to determine a change in the location of the specific anatomy in subsequent frames of the live ultrasound image of Wallace to the method of Caspi in view of Kumar and Korenblum would be to allow for the predictable results of reducing the time it takes for the operator to consistently identify the same anatomy in each ultrasound image.
Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Caspi in view of Kumar and Korenblum as applied to claims 1 above, and further in view of Niwa et al. (US 2013/0290826, hereinafter Niwa).
Regarding claim 9, Caspi in view of Kumar and Korenblum teaches the system of claim 1, as set forth above. Caspi further teaches storing the freeform annotation and ultrasound image ([0074] discloses that the modified medical images that include tracings are stored in the storage system 128 which means the ultrasound image and freeform annotation are stored. [0074] goes on to further explain that the medical image and its tracings can be retrieved at a later date and in order for the tracings to remain in the same spot the metadata associated with the tracing must also be stored) and displaying the freeform annotation and ultrasound image (Fig. 5 shows that the freeform annotation and ultrasound image are displayed). 
Caspi in view of Kumar and Korenblum does not specifically teach the annotation is stored in the memory in a separate layer from one or more layers including patient information, the ultrasound image, or both for selectively displaying or not displaying the annotation with the ultrasound image and patient information. 
However, 
Niwa, in the same field of endeavor teaches the annotation is stored in the memory ([0025], “the storage unit 1 also stores annotation data”) in a separate layer ([0004], “annotations are collectively saved in a single layer in DICOM overlay operation or respectively saved in separate layers for each annotation”) from one or more layers including patient information ([0024], describes the medical image file which contains medical image data and additional information which includes patient information), the image (fig. 7 shows that the image layer IM is its own layer, [0071] discloses the apparatus can be located within an ultrasonic diagnostic apparatus making the image an ultrasound image), or both for selectively displaying or not displaying the annotation with the ultrasound image and the patient information ([0054], fig. 7, pulldown menu PL allows the user to select which groups they want to be displayed with the image IM).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system disclosed by Caspi in view of Kumar and Korenblum to have the annotation stored in the memory in a separate layer from the ultrasound image and patient information and selectively displaying the annotations. The motivation would be in order for the user to choose whether they want to see just the image or the annotations and the image combined, as recognized by Niwa ([0054]).
Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Caspi in view of Kumar and Korenblum as applied to claims 1 above, and further in view Mansker et al. (US 20140188515, hereinafter Mansker).
Regarding claim 10, Caspi in view of Kumar and Korenblum teaches the system of claim 1, as set forth above.  Caspi in view of Kumar and Korenblum does not specifically teach the graphics processor comprises a plurality of processors.
However,
Mansker in a similar field of endeavor teaches the graphics processor comprises a plurality of processors ([0048], “graphics processing units”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system disclosed by Caspi in view of Kumar and Korenblum to have the graphics processor comprise a plurality of processors. The motivation to apply the known technique of having multiple processors located within the graphics processor of Mansker to the system of Caspi in view of Kumar and Korenblum would be to allow for the predictable results of having the system perform multiple independent functions at the same time and therefore allow the system to perform more efficiently.
Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Caspi in view of Kumar, Korenblum, and Baumgart as applied to claim 6 above, and further in view of Branson et al. (US 5,740,801, as cited in the applicant’s 04/03/2018 IDS, hereinafter Branson).
Regarding claim 11, Caspi in view of Kumar, Korenblum and Baumgart teaches the system of claim 6, as set forth above.
Caspi in view of Kumar, Korenblum and Baumgart does not specifically teach that the touch screen is configured to control the second display.
However,
Branson in a similar field of endeavor teaches the touch screen is configured to control the display (col. 6, lines 59-61, “data input devices 22 allow the physician (or another user located, e.g., in the sterile field) to manage the operation of system 10” and col. 6, lines 20-28, lists multiple displays represented by image output devices 18 that are connected to the system 10).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system disclosed by Caspi in view of Kumar, Korenblum and Baumgart to have the touch screen control the display. The motivation to apply the known technique of having the touch screen be configured to control the display of Branson to the system of Caspi in view of Kumar, Korenblum and Baumgart would be to allow for the predictable results of requiring only one input device to control all of the additional displays and reduce the overall size of the system.
Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Caspi in view of Kumar and Korenblum as applied to claims 16 above, and further in view of Whitmore et al. (US 20060241443, hereinafter Whitmore).
Regarding claim 17, Caspi in view of Kumar and Korenblum teaches the method of claim 16, as set forth above. Caspi in view of Kumar and Korenblum does not specifically teach tracking comprises using anatomical recognition software to automatically identify the specific anatomy in the subsequent frames of the live ultrasound image.
However,
Whitmore in a similar field of endeavor teaches tracking using anatomical recognition software to automatically identify the specific anatomy in the subsequent frames of the live ultrasound image ([0022] discloses a program is executed that identified an anatomical features and tracks the movement of the anatomical feature in real time using ultrasound).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method disclosed Caspi in view of Kumar and Korenblum to have the tracking use an anatomical recognition software to automatically identify the specific anatomy in the subsequent frames of the live ultrasound image. The motivation to apply the known technique of having the tracking use an anatomical recognition software to automatically identify the specific anatomy in the subsequent frames of the live ultrasound image of Whitmore to the method of Caspi in view of Kumar and Korenblum would be to allow for the predictable results of reducing the time it takes for the operator to consistently identify the same anatomy in each ultrasound image
Claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Caspi in view of Kumar and Korenblum as applied to claims 12 above, and further in view of Baumgart (US 2008/0139896, as cited in the applicant’s 04/03/2018 IDS) and Niwa et al. (US 2013/0290826, hereinafter Niwa).
Regarding claim 21, Caspi in view of Kumar and Korenblum teaches the method of claim 12, as set forth above. Caspi further teaches storing the ultrasound image and freeform annotation ([0074] discloses that the modified medical images that include tracings are stored in the storage system 128 which means the ultrasound image and freeform annotation are stored. [0074] goes on to further explain that the medical image and its tracings can be retrieved at a later date and in order for the tracings to remain in the same spot the metadata associated with the tracing must also be stored) and displaying the freeform annotation and ultrasound image (Fig. 5 shows that the freeform annotation and ultrasound image are displayed). 
Caspi in view of Kumar and Korenblum does not teach storing the ultrasound image and patient information in one or more layers separate from an annotation layer storing the annotation, and selecting whether to display the annotation on a second display together with the image and the patient information by turning the displaying of the annotation layer on or off.
However,
Baumgart in a similar field of endeavor teaches displaying the medical image and annotation on a second display ([0007], [0027] discloses that the anatomical image is concurrently displayed on the main display 20 and the touch screen display 100 located within control console 30. [0027] and [0032] discloses that the annotation circle 62 is concurrently displayed on touch screen 100 and main display 20).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method disclosed Caspi in view of Kumar and Korenblum to have a second display be configured to display the ultrasound image with the freeform annotation. The motivation to apply the known technique of having a second display be configured to display the ultrasound image with the freeform annotation of Baumgart to the method of Caspi in view of Kumar and Korenblum would be to allow for the predictable results of having the clinician be able to view the image and annotation clearly while in various positions around the patient during a procedure.
Caspi in view of Kumar, Korenblum and Baumgart does not specifically teach storing the ultrasound image and patient information in one or more layers separate from an annotation layer storing the annotation, and selecting whether to display the annotation on the second display together with the image and the patient information by turning the displaying of the annotation layer on or off.
However, 
Niwa in a similar field of endeavor teaches storing ([0024], explains storing medical image files in the storage unit 11) the ultrasound image and patient information ([0024], describes the medical image file which contains medical image data and additional information which includes patient information, [0071] discloses the apparatus can be located within an ultrasonic diagnostic apparatus making the image an ultrasound image)  in one or more layers (fig. 7 shows that the image layer IM is its own layer) separate from an annotation layer storing the annotation ([0004], “annotations are collectively saved in a single layer in DICOM overlay operation or respectively saved in separate layers for each annotation”), and selecting whether to display the annotation on the display together with the image and the patient information by turning the displaying of the annotation layer on or off ([0054], fig. 7, pulldown menu PL allows the user to select which groups they want to be displayed with the image IM. By unselecting the annotation the user is able to turn the annotation off).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method disclosed by Caspi in view of Kumar, Korenblum and Baumgart to have the annotation stored in the memory in a separate layer from the ultrasound image and patient information and selectively displaying the annotations. The motivation would be in order for the user to choose whether they want to see just the image or the annotations and the image combined, as recognized by Niwa ([0054]).
Claim 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Caspi in view of Kumar and Korenblum as applied to claims 12 above, and further in view of Liu et al. (US 20130202205, hereinafter Liu).
Regarding claim 24, Caspi in view of Kumar and Korenblum teaches the method of claim 12, as set forth above. Caspi in view of Kumar and Korenblum does not specifically teach the at least one other ultrasound image comprises a previously acquired ultrasound image that includes the specific anatomy.
However,
Liu in a similar field of endeavor teaches the at least one other image comprises a previously acquired image that includes the specific anatomy ([0068] and 318 in fig. 3 discloses assigning annotations to similar images with the same image regions. The image region is seen as the specific anatomy and the acquired images are retrieved meaning they were previously acquired. Also see [0016] and [0054]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method disclosed by Caspi in view of Kumar and Korenblum to have the at least one other ultrasound image comprises a previously acquired ultrasound image that includes the specific anatomy. the motivation to apply the known technique of having the at least one other image comprises a previously acquired image that includes the specific anatomy of Liu to the method of Caspi in view of Kumar and Korenblum would be to allow for the predictable results of reducing the time of the procedure by reducing the need for the operator to consistently identify the same anatomy in each ultrasound image.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW BEGEMAN whose telephone number is (571)272-4744. The examiner can normally be reached Monday-Thursday 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Raymond can be reached on (571) 270-1790. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.W.B./Examiner, Art Unit 3793                                                                                                                                                                                                        
/KEITH M RAYMOND/Supervisory Patent Examiner, Art Unit 3793